                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                              NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      PIT RIVER TRIBE, et al.,
                                                                                        Case No. 19-cv-02002-PJH
                                  8                    Plaintiffs,

                                  9             v.                                      ORDER GRANTING THE
                                                                                        CORPORATE DEFENDANTS’
                                  10     BUREAU OF LAND MANAGEMENT, et                  MOTION TO TRANSFER
                                         al.,
                                  11                                                    Re: Dkt. No. 34
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Defendants Calpine Corporation and CPN Telephone Flat, Inc.’s (collectively, the

                                  15   “Corporate Defendants”) motion to transfer this action came on for hearing before this

                                  16   court on October 16, 2019. Plaintiffs Pit River Tribe, Native Coalition for Medicine Lake

                                  17   Highlands Defense, Mount Shasta Bioregional Ecology Center, and Medicine Lake

                                  18   Citizens for Quality Environments (collectively, “plaintiffs”) appeared through their

                                  19   counsel, Deborah Sivas, and certified law school student Anna Patej of the Mills Legal

                                  20   Clinic at Stanford Law School. Corporate Defendants appeared through their counsel,

                                  21   Andrew Emrich. Having read the papers filed by the parties and carefully considered

                                  22   their arguments and the relevant legal authority, and good cause appearing, the court

                                  23   hereby GRANTS the Corporate Defendants’ motion to transfer for the following reasons.

                                  24                                         BACKGROUND

                                  25          This action is the latest chapter in plaintiffs’ decades long dispute with the

                                  26   Department of Interior and the Bureau of Land Management (collectively, the “Federal

                                  27   Defendants”), as well as the Corporate Defendants (together, the “defendants”), involving

                                  28   certain leases for geothermal resources in the Northeastern California. While this court
                                  1    will detail the background necessary to decide the instant motion, it directs readers to the

                                  2    Ninth Circuit’s decisions in Pit River Tribe v. U.S. Forest Serv., 469 F.3d 768 (9th Cir.

                                  3    2006) (“Pit River I”), as well as Pit River Tribe v. Bureau of Land Mgmt., 793 F.3d 1147

                                  4    (9th Cir. 2015) and Pit River Tribe v. Bureau of Land Mgmt., 939 F.3d 962 (9th Cir. 2019)

                                  5    (collectively (“Pit River II”)), for additional information.

                                  6           A.       The Instant Action

                                  7           In April 2019, plaintiffs filed their complaint for declaratory and injunctive relief in

                                  8    this court. Dkt. 1. In it, plaintiffs allege three claims under the Geothermal Steam Act,

                                  9    Title 30 U.S.C. § 1001 (“GSA”) and brought pursuant to Sections 706(1) and 706(2) of

                                  10   the Administrative Procedures Act, Title 5 U.S.C. 706 (“APA”). Such claims allege the

                                  11   following:

                                  12          1. The Federal Defendants unlawfully failed to terminate a specific geothermal
Northern District of California
 United States District Court




                                  13                lease (“Lease CA12372”) constituting part of a geothermal reservoir lease unit

                                  14                agreement (the “Glass Mountain Unit Agreement”) concerning underground

                                  15                gas resources in the Northeastern California area. Compl. ¶¶ 99-100.

                                  16          2. The Federal Defendants unlawfully failed to contract or altogether terminate the

                                  17                Glass Mountain Unit Agreement, despite knowing that the Corporate

                                  18                Defendants, who have held rights to such agreement, failed to satisfy their

                                  19                obligations under that agreement. Id. ¶ 103(a)-(c).

                                  20          3. The Federal Defendants unlawfully failed to contract or altogether eliminate the

                                  21                Glass Mountain Unit Agreement by their failures to satisfy other statutory and

                                  22                regulatory requirements. Id. ¶ 106.

                                  23          Plaintiffs request, among other forms of relief, an order directing the Federal

                                  24   Defendants to terminate the Lease and Glass Mountain Unit Agreement, as well as an

                                  25   order enjoining any activity by defendants in reliance of Lease CA12372 or the Glass

                                  26   Mountain Unit Agreement.

                                  27          On August 2, 2019, the Corporate Defendants filed the instant motion to transfer

                                  28   venue from this court to the United States District Court for the Eastern District of
                                                                                        2
                                  1    California (the “Eastern District”). Dkt. 34. That court has previously adjudicated two

                                  2    actions between plaintiffs and defendants or, in the case of the Corporate Defendants,

                                  3    their predecessors (which the court will simply refer to as the “Corporate Defendants”).

                                  4    The procedural posture of those actions—Pit River Tribe v. U.S. Forest Service (Pit River

                                  5    I) and Pit River Tribe v. Bureau of Land Mgt. (Pit River II)—is intricate. Only recent

                                  6    decisions by the Eastern District and Ninth Circuit in Pit River II (detailed below) are

                                  7    relevant to this motion.

                                  8           B.     The Prior Litigation

                                  9           In Pit River II, plaintiffs initially filed two separate complaints challenging Federal

                                  10   Defendant BLM’s May 18, 1998 decision to vacate its lease “extensions” for 26 leases

                                  11   constituting part of the Glass Mountain Unit and instead grant “continuations” for such

                                  12   leases. Pit River II, 793 F.3d at 1153-54. In 2012, the Eastern District (the Hon. Judge
Northern District of California
 United States District Court




                                  13   Mendez) consolidated the two complaints and plaintiffs agreed to file the operative

                                  14   pleading in Pit River II, plaintiffs’ First Amended Complaint (“FAC”). Id. at 1154. In it,

                                  15   plaintiffs alleged violations of the GSA, the National Environmental Policy Act (“NEPA”),

                                  16   the National Historic Preservation Act (“NHPA”), and the government’s fiduciary trust

                                  17   obligation to Indian tribes. Id. at 1148-1149. At least two paragraphs in that pleading (¶

                                  18   107(a)-(b)) alleged claims that would potentially subject the second and third claims here

                                  19   to res judicata. Pit River Tribe v. Bureau of Land Mgmt., 793 F.3d at 1154 (setting forth

                                  20   the specific allegations of FAC ¶ 107(a)-(e)).

                                  21          At summary judgment, the Eastern District concluded that plaintiffs waived all

                                  22   claims (including the purportedly similar ones here) except for a single claim (FAC ¶

                                  23   107(d)) that concerned the 26 nonproducing leases. Pit River II, 793 F.3d at 1154-55

                                  24   (“The court concluded that Pit River waived all of the claims alleged in Paragraph 107 of

                                  25   the complaint except for the claim in subparagraph (d) that BLM unlawfully continued the

                                  26   26 unproven leases in May 1998.”); Pit River II, 2013 WL 12057469, at *3 n.2 (E.D. Cal.

                                  27   July 30, 2013), rev'd sub nom. 793 F.3d 1147 (“Paragraphs 107 (a), (b), (c), and (e) of

                                  28   the First Amended Complaint assert that BLM previously failed to take various actions
                                                                                      3
                                  1    required by the Geothermal Steam Act. However, plaintiffs waived those claims both

                                  2    during the hearing and in their filings. During the hearing, plaintiffs explained that

                                  3    those paragraphs are alleged only as facts supporting their claim that the May 18, 1998

                                  4    lease continuation was unlawful, and acknowledged that the statute of limitations

                                  5    precludes relief for those allegations as violations of the Geothermal Steam Act in their

                                  6    own right.”) (emphasis added). The exact basis for the Eastern District’s waiver

                                  7    conclusion is unclear,1 although the record shows that the parties executed a March 6,

                                  8    2013 stipulation and proposed order that Judge Mendez ordered on March 7, 2013. That

                                  9    stipulation and order provides the following:

                                  10                 “The proposed First Amended Complaint includes factual
                                                     allegations concerning the history of geothermal leasing and
                                  11                 proposed development in the Medicine Lake Highlands, but
                                                     Plaintiffs agree that it only assert [sic] causes of action related
                                  12
Northern District of California




                                                     to the May 18, 1998 lease extension and to Federal
 United States District Court




                                                     Defendants’ alleged failure to provide public records . . .” Dkt.
                                  13                 38-2 at 3 ¶ 2 (citing Dkt. Pit River II, 2:04-cv-00969-JAM-JFM,
                                                     Dkt. 48 (entered March 8, 2013)).
                                  14

                                  15          With respect to that remaining claim under FAC paragraph 107(d), the Eastern

                                  16   District granted defendants’ motion for judgment on the pleadings. Pit River II, 793 F.3d

                                  17   at 1155. It reasoned that plaintiffs did not fall within the zone of interests of the GSA’s

                                  18   lease-continuation provision, Title 30 U.S.C. §1005(a) and, on that basis, dismissed

                                  19   plaintiffs’ remaining NEPA, NHPA, and fiduciary duty claims. Id. at 1155.

                                  20          On Pit River II’s first appeal, the Ninth Circuit reversed the Eastern District’s zone

                                  21   of interest conclusion, finding that plaintiffs challenged the defendants conduct under not

                                  22   only Title 30 U.S.C. §1005(a) but also its then-discretionary lease-extension counterpart,

                                  23   § 1005(g). Pit River II, 793 F.3d at 1158. On remand, the Eastern District granted

                                  24   summary judgment in favor of plaintiffs. The Eastern District ruled that Title 30 U.S.C. §

                                  25   1005(a) (pre-2005 version) did not authorize the Federal Defendants to continue the 26

                                  26
                                  27
                                       1
                                         On the “waiver” characterization, the Ninth Circuit commented that plaintiffs “stipulated
                                       that it would ‘only assert causes of action related to the May 18, 1998 lease extensions
                                  28   and to Federal Defendants’ alleged failure to provide public records in response to
                                       Plaintiffs’ FOIA request.” Pit River II, 793 F.3d at 1154.
                                                                                      4
                                  1    leases for 40 years merely on grounds that they were a part of a unit agreement that

                                  2    contained a single proven lease (Lease CA12372, which is the lease challenged in this

                                  3    action). Pit River II, 939 F.3d at 965.

                                  4           The Eastern District then “vacated and set aside BLM’s May 18, 1998 decision

                                  5    granting the lease continuations, and remanded the proceedings to the agency to

                                  6    determine whether to extend or cancel the twenty-six leases pursuant to the GSA and the

                                  7    implementing regulations in effect as of May 1998.” Id. Significantly, in its order, the

                                  8    Eastern District expressly stated that “7. The continuance of Lease CACA 12372 for up to

                                  9    forty years pursuant to 30 U.S.C. § 1005(a) . . . is not affected by this Amended Order.”

                                  10   Pit River II, 2017 WL 395479, at *2 (E.D. Cal. Jan. 30, 2017), aff'd sub nom. 939 F.3d

                                  11   962. In its September 19, 2019 decision, the Ninth Circuit agreed with the Eastern

                                  12   District’s interpretation of Title 30 U.S.C. § 1005(a) and affirmed its grant of summary
Northern District of California
 United States District Court




                                  13   judgment in favor of plaintiffs. Pit River II, 939 F.3d at 975.

                                  14          C.     The Land, Parties, and Relevant Agreements

                                  15                 1.      The Subject Land

                                  16          The Glass Mountain Unit is adjacent to Medicine Lake near the Modoc, Klamath,

                                  17   and Shasta-Trinity National Forests in Northeastern California. Compl. ¶¶ 19, 23. The

                                  18   Glass Mountain Unit is located in Siskiyou County. Id. ¶ 36. Plaintiffs allege that their

                                  19   use of Medicine Lake and its highlands would be affected by the exploration and

                                  20   development of geothermal leases. Id. ¶¶ 9-12.

                                  21                 2.      The Parties

                                  22          Plaintiffs comprise the Pit River tribe and various environmental groups. Id. ¶¶ 9-

                                  23   12. Plaintiff Pit River Tribe is partially located in Siskiyou County. Id. ¶ 9. All plaintiffs

                                  24   allege some subjective interest in Medicine Lake and its highlands, and that such use

                                  25   would be affected by the exploration and development of geothermal leases. Id. ¶¶ 9-12.

                                  26          The Federal Defendants are responsible for ensuring that the federal geothermal

                                  27   resources at issue are managed in accordance with applicable law. Id. ¶¶ 14-15.

                                  28   Federal Defendant BLM is the federal agency specifically charged with managing the
                                                                                       5
                                  1    subsurface geothermal resources within the Glass Mountain Unit. Id. ¶ 14. Federal

                                  2    Defendant BLM also issued Lease CA12372 and the Glass Mountain Unit Agreement

                                  3    and, according to plaintiff, did so from its California office, id., which is located in

                                  4    Sacramento. Plaintiffs also allege that Federal Defendant BLM made other “decisions

                                  5    and communications regarding the Lease, the Glass Mountain Unit, and Unit Agreement

                                  6    originated from BLM’s California State Office.” Id. Federal Defendant Department of

                                  7    Interior maintains its regional presence in San Francisco, California. Id. ¶ 15.

                                  8           The Corporate Defendants are for-profit entities. Id. ¶¶ 16-17. The Corporate

                                  9    Defendants hold Lease CA12372, in addition to the other leases composing the Glass

                                  10   Mountain Unit. Id. ¶ 18. The Corporate Defendants reside or operate in a county within

                                  11   the Northern District of California. Id. ¶¶ 16-17.

                                  12                 3.      Lease CA12372 and the Glass Mountain Unit Agreement
Northern District of California
 United States District Court




                                  13          On June 1, 1982, the Federal Defendants issued Lease CA12372 for the exclusive

                                  14   right to drill, extract, produce, remove, and dispose of geothermal resources on the 2,500

                                  15   acres of federal land within the National Forest in Siskiyou County, California. Id. ¶ 36.

                                  16          In May 1982, the Federal Defendants approved the Glass Mountain Unit

                                  17   Agreement. Id. ¶ 67. Since June 1, 1982, defendant BLM has approved several

                                  18   expansions of and modifications to the Glass Mountain Unit. Id. Lease CA12372

                                  19   became a part of the Glass Mountain Unit Agreement that same day. Id. ¶ 70. Since the

                                  20   unit’s issuance, the unit operator has relied upon only one of three wells located in the

                                  21   unit, Well No. 31-17, as capable of producing geothermal steam in commercial quantities.

                                  22   Id. ¶ 71. Well No. 31-17 is located on Lease CA 12372. Id. On information and belief,

                                  23   plaintiffs allege that that well has been sealed and has not operated since 1988. Id. ¶ 72.

                                  24   Plaintiffs allege a litany of omissions by the defendants in their required management of

                                  25   the Lease CA12372’s resources. Id. ¶¶ 73-77, 99-100.

                                  26          The Glass Mountain Unit Agreement requires a unit operator to “continue diligent

                                  27   exploration” in the Glass Mountain Unit until discovery of a commercially viable

                                  28   geothermal pool and then to either drill wells or submit acceptable plans of operations
                                                                                       6
                                  1    until actual production. Id. ¶ 79. The agreement also provides that a failure to remedy a

                                  2    default in these requirements within a reasonable time “shall . . . result in automatic

                                  3    termination” of the agreement. Id. ¶ 80. Plaintiffs allege at least three specific failures by

                                  4    the Corporate Defendants that would qualify as defaults and were known to the Federal

                                  5    Defendants. Id. ¶¶ 82, 88-89. Plaintiffs similarly allege a host of ongoing statutory

                                  6    failures by the Federal Defendants. Id. ¶¶ 83-85, 90-92, 106.

                                  7           Presently, the Glass Mountain Unit comprises 32 leases in addition to Lease

                                  8    CA12372. Id. ¶ 94.2 None of those other leases are producing and none maintain any

                                  9    well capable of producing geothermal resources in commercial quantities. Id. Of the

                                  10   unit’s 32 leases, 26 were declared invalid in Pit River II. Id. ¶ 95.

                                  11                                              DISCUSSION

                                  12          A.     Legal Standard
Northern District of California
 United States District Court




                                  13          “For the convenience of parties and witnesses, in the interest of justice, a district

                                  14   court may transfer any civil action to any other district or division where it might have

                                  15   been brought.” 28 U.S.C. § 1404(a). “Before a court may transfer venue under 28 U.S.C.

                                  16   § 1404, it must find that: (i) the action is one that might have been brought in the

                                  17   transferee court and (ii) the convenience of the parties and the interest of justice favor the

                                  18   transfer.” Thermolife Int'l, LLC v. Vital Pharm., Inc., 2014 WL 12235190, at *2 (C.D. Cal.

                                  19   Aug. 15, 2014). Courts maintain “broad discretion to adjudicate motions for transfer on a

                                  20   case-by-case basis.” Center for Biological Diversity v. Kempthorne, 2008 WL 453043, at

                                  21   *2 (N.D. Cal. Oct. 10, 2008).

                                  22          Title 28 U.S.C. § 1404 identifies the following three factors as relevant to a court’s

                                  23   transfer determination: (1) the convenience of the parties; (2) the convenience of the

                                  24   witnesses; and (3) the interest of justice. 28 U.S.C. §1404(a). The Ninth Circuit in Jones

                                  25   v. GNC Franchising, Inc., 211 F.3d 495 (9th Cir. 2000) specified additional non-

                                  26
                                  27   2
                                         Potentially only 25 now because, according to the Federal Defendants, seven were
                                  28   removed following their August 21, 2017 Glass Mountain Unit Agreement Review Report
                                       dated August 21, 2017. Dkt. 31-1 at 17.
                                                                                   7
                                  1    exhaustive factors that courts may consider when making that determination. In relevant

                                  2    part, such factors include the plaintiff's choice of forum and the location where the

                                  3    relevant agreements were negotiated and executed. Jones, 211 F.3d at 498-99. A court

                                  4    may also consider the relative congestion of each potential forum. Ctr. for Biological

                                  5    Diversity v. Exp.-Imp. Bank of the United States, 2013 WL 5273088, at *4 (N.D. Cal.

                                  6    Sept. 17, 2013) (“The Court may also consider any local interest in the controversy, and

                                  7    the relative court congestion and the time until trial in each forum.”).

                                  8           Lastly, the moving party bears the burden of showing that the action should be

                                  9    transferred. Exp.-Imp. Bank of the United States, 2013 WL 5273088, at *4 (“The burden

                                  10   is on the moving party to demonstrate that the action should be transferred.”).

                                  11          B.      Analysis

                                  12          The circumstances of this action warrant transfer to the Eastern District. While the
Northern District of California
 United States District Court




                                  13   court is sensitive to that district’s exceptionally heavy caseload, it finds that the interests

                                  14   of justice—including the need to avoid inconsistent judgments as well as Judge Mendez’s

                                  15   familiarity with the scope of March 6, 2013 stipulation in Pit River II—are best served by

                                  16   transfer. The court further finds that plaintiffs failed to identify any cognizable

                                  17   convenience factor that counsels maintaining this action in this court.

                                  18          1.      Plaintiffs Could Have Initiated This Action in The Eastern District

                                  19          “In determining whether an action might have been brought in a district,” courts

                                  20   examine “whether the action initially could have been commenced in that district.” Exp.-

                                  21   Imp. Bank of the United States, 2013 WL 5273088, at *4. Title 28 U.S.C. § 1391(b)(2)

                                  22   provides that “a civil action may be brought in . . . (2) a judicial district in which a

                                  23   substantial part of the events or omissions giving rise to the claim occurred, or a

                                  24   substantial part of the property that is the subject of the action is situated.” 28 U.S.C.

                                  25   §1391(b)(2).

                                  26          Here, plaintiffs could have initiated this action in the Eastern District for two

                                  27   independent reasons. First, this action concerns land in Siskiyou County, Compl. ¶ 36,

                                  28   which is located in the Eastern District, E.D. Cal. Civ. L.R. 120(d). Second, at least two
                                                                                       8
                                  1    significant decisions allegedly made by the Federal Defendants—their (1) February 1989

                                  2    paying well determination and (2) August 2017 review of the Glass Mountain Unit

                                  3    Agreement—occurred in an agency office located in the Eastern District. Dkt. 34-2; id.

                                  4    31-1. Moreover, plaintiffs “do not dispute that the case might have originally been

                                  5    brought in either the Northern or Eastern District”. Dkt. 39-1 at 7. As a result, the

                                  6    Eastern District could have served as a proper venue in the first instance.

                                  7            2.     Transfer Would Best Serve the Interests of Justice in This Case

                                  8            “The interests of justice refer to those public-interest factors of systemic integrity

                                  9    and fairness,” including “whether efficient and expeditious administration of justice would

                                  10   be furthered.” Exp.-Imp. Bank of the United States, 2013 WL 5273088, at *8.

                                  11                  a.     Transfer Would Avoid the Risk of Inconsistent Judgments

                                  12           Courts recognize that the interest of justice is advanced where the risk of
Northern District of California
 United States District Court




                                  13   inconsistent judgments are avoided. Mussetter Distrib., Inc. v. DBI Beverage Inc., 2009

                                  14   WL 1992356, at *5 (E.D. Cal. July 8, 2009) (“Ultimately, the adjudication of these

                                  15   common questions in a single forum will promote judicial economy, conserve the parties'

                                  16   resources, and avoid inconsistent judgments—all in furtherance of the ‘interests of

                                  17   justice.’”).

                                  18           Here, the possibility of inconsistent judgment favors a transfer. The Eastern

                                  19   District in Pit River II “vacated and set aside BLM’s May 18, 1998 decision granting the

                                  20   lease continuations, and remanded the proceedings to the agency to determine whether

                                  21   to extend or cancel the twenty-six leases pursuant to the GSA and the implementing

                                  22   regulations in effect as of May 1998.” Pit River II, 939 F.3d at 965 (emphasis added). As

                                  23   of that September 2019 decision, the Federal Defendants had not completed the ordered

                                  24   determination. Id. (“We must first assure ourselves of our jurisdiction to hear this appeal

                                  25   because the district court’s order granting summary judgment vacated BLM’s 1998

                                  26   decision letters and remanded to the agency.”). As of the date of this order, neither party

                                  27   has provided the court with any notice that the Federal Defendants have completed their

                                  28   review on remand, and it is unclear to the court how much time the Federal Defendants
                                                                                       9
                                  1    will take to make such determination. If this court were to order the Glass Mountain

                                  2    Unit’s reduction or termination before the agency determines to extend or cancel the 26

                                  3    nonproducing leases at issue in Pit River II, then there is a possibility of inconsistent

                                  4    judgments affecting the rights at issue in both actions.

                                  5             Plaintiffs’ first argument to the contrary—that there is “virtually no risk of

                                  6    inconsistent judgments here . . . because the present case challenges a different lease . .

                                  7    . than the 28 other leases at issue in Pit River I and Pit River II,” Dkt. 39 at 6—is wrong.

                                  8    As an initial matter, while the court takes no position on whether Lease CA12372 was

                                  9    sufficiently central in Pit River II to trigger claim preclusion, Lease CA12372 played a role

                                  10   in that litigation: it provided the purported basis for the Federal Defendants to extend or

                                  11   continue the other 26 nonproducing leases composing the Glass Mountain Unit.

                                  12            Plaintiffs’ second argument to the contrary—that this action’s potential termination
Northern District of California
 United States District Court




                                  13   of the Glass Mountain Unit Agreement would only affect future options available to

                                  14   defendants under the GSA, Dkt. 39 at 12—still fails to account for the scenario where this

                                  15   court orders Lease CA12372 terminated but the Federal Defendants nonetheless find

                                  16   that the 26 nonproducing leases may be renewed (consistent with the Eastern District

                                  17   and Ninth Circuit’s decisions in Pit River II, of course). If such renewal were tied to the

                                  18   existence of Lease CA12372, then there would be an inconsistency in finally adjudicated

                                  19   rights. As a result, avoiding the possibility of inconsistent judgments cuts in favor of

                                  20   transfer this case to the Eastern District for more omnibus coordination between this

                                  21   action and Pit River II.

                                  22                   b.     Transfer Would Promote Judicial Efficiency

                                  23            “Transfer is proper if a like action has been brought by the same plaintiff against

                                  24   the same defendant in another district, or another division of the same district. Wireless

                                  25   Consumers All., Inc. v. T-Mobile USA, Inc., 2003 WL 22387598, at *4 (N.D. Cal. Oct. 14,

                                  26   2003).

                                  27            Here, transferring this action to the Eastern District would conserve judicial

                                  28   resources. As detailed above, the litigation history between the parties involving GSA
                                                                                        10
                                  1    claims concerning the Glass Mountain Unit is extensive. All of it has originated in the

                                  2    Eastern District, beginning with Judge David F. Levi (Pit River I) and then to Judge

                                  3    Mendez (Pit River I and Pit River II).

                                  4           The court doubts plaintiff’s contention that the instant action would not be related

                                  5    to Pit River II. The Eastern District of California’s Civil Local Rule 123(a) provides that

                                  6    “[a]n action is related to another action within the meaning of this Rule when: (1) both

                                  7    actions involve the same parties and are based on the same or a similar claim; (2) both

                                  8    actions involve the same property, transaction, or event; . . . or (4) for any other reasons,

                                  9    it would entail substantial duplication of labor if the actions were heard by different

                                  10   Judges or Magistrate Judges.” E.D. Cal. Civ. L.R. 123(a).

                                  11          Plainly, this action and Pit River II both involve the same parties and the same

                                  12   property (the Glass Mountain Unit Agreement as well as its associated land). That alone
Northern District of California
 United States District Court




                                  13   would seem to warrant relation under the Eastern District’s Local Rules. Whether this

                                  14   action involves “the same or a similar claim”—a subject of dispute for res judicata

                                  15   purposes by the Federal Defendants in their motion to dismiss (Dkt. 31)—is a

                                  16   determination best left to Judge Mendez, who ordered the March 6, 2013 stipulation by

                                  17   the parties that is at the heart of their res judicata dispute in this action. While this court

                                  18   could expend significant judicial resources to diligently determine how any claim in this

                                  19   action relates to those considered in Pit River II, the Eastern District of California

                                  20   (particularly, Judge Mendez) is in the best position to efficiently and accurately make that

                                  21   determination. As a result, judicial efficiency concerns favor the transfer.

                                  22                 c.      Transfer Would Deter Potential Forum Shopping

                                  23          Courts also recognize that the interest of justice is advanced when transfer would

                                  24   prevent forum shopping. Wireless Consumers All., Inc., 2003 WL 22387598 at *5

                                  25   (“Another related ‘interest of justice’ factor is the prevention of forum shopping.”).

                                  26          Here, the Corporate Defendants identify a potential motivation for plaintiffs’

                                  27   decision not to file this action in the Eastern District: namely that, if assigned this matter,

                                  28   Judge Mendez would have special knowledge of any preclusive import that the parties’
                                                                                      11
                                  1    March 6, 2013 stipulation in Pit River II would have upon plaintiffs’ claims here. Dkt. 42

                                  2    at 5-6. While plaintiffs did identify a specific non-forum shopping reason for preferring

                                  3    this court to the Eastern District—that their pro bono, student-led counsel would face

                                  4    significant costs having to travel to and from Sacramento, Dkt. 39 at 14-15—such reason

                                  5    is not persuasive given that counsel previously represented plaintiffs in Pit River II and

                                  6    therefore already had a history of dealing with such costs. While the court does not find

                                  7    that plaintiffs attempted to forum shop in the instant action, it concludes that transferring

                                  8    this action to the Eastern District would nonetheless generally deter such behavior.

                                  9           4.      Transfer Would Advance the Convenience of the Parties and

                                  10                  Witnesses

                                  11          Here, the convenience of the parties and witnesses cuts in favor of granting the

                                  12   requested transfer. Plaintiff Pit River Tribe actually resides in the Eastern District.
Northern District of California
 United States District Court




                                  13   Compl. ¶ 9. In their opposition, Corporate Defendant Calpine takes the position that,

                                  14   although it does not reside in the Eastern District, venue there would be more convenient

                                  15   for it. While plaintiffs argue maintaining their suit in this court would convenience their

                                  16   counsel, such convenience is irrelevant. Pralinsky v. Mut. of Omaha Ins., 2008 WL

                                  17   4532563, at *2 (N.D. Cal. Oct. 9, 2008) (“[C]onvenience of counsel is not considered in

                                  18   ruling on a section 1404(a) transfer motion.”).

                                  19          Separately, as plaintiffs point out, this action will likely be decided on summary

                                  20   judgment and any factual issues will likely be resolved through written discovery. Dkt. 39

                                  21   at 17 (“The case will almost certainly be decided on cross-motions for summary

                                  22   judgment, without live witness testimony. Any factual questions will likely be resolved

                                  23   through written discovery, the locus of which is not a relevant factor on a motion to

                                  24   transfer”). Given that, the convenience of witnesses cuts neither for nor against transfer.

                                  25   As a result, this factor cuts in favor of transfer.

                                  26
                                  27

                                  28
                                                                                       12
                                  1           5.     The Remaining Relevant Factors Do Not Foreclose Transfer

                                  2                  a.      Plaintiffs’ Choice of Forum Warrants Only Minimal

                                  3                          Consideration

                                  4           When considering a motion to transfer, courts generally assign “great weight” to a

                                  5    plaintiff’s choice of forum. Lou v. Belzberg, 834 F.2d 730, 739 (9th Cir. 1987). However,

                                  6    “[i]f the operative facts have not occurred within the forum and the forum has no interest

                                  7    in the parties or the subject matter,” then plaintiffs’ choice of forum requires “only minimal

                                  8    consideration.” Id.

                                  9           Here, the court may allow plaintiffs’ venue preference minimal consideration. As

                                  10   an initial matter, the spatial area in dispute, the land above the Glass Mountain Unit, is

                                  11   located in the Eastern District. Plaintiffs’ claims rely on the theory that defendants failed

                                  12   to take certain action affecting that space. Plaintiffs themselves acknowledge that “the
Northern District of California
 United States District Court




                                  13   only factual issue in this case is what, if any, activity has occurred on Lease

                                  14   CA12372 or in the Unit over the last three decades, an issue that likely will be

                                  15   resolved through written discovery of documents and communications between Calpine’s

                                  16   officers in the Northern District and the BLM employees in the Eastern District.” Dkt. 39 at

                                  17   16 (emphasis added). Under plaintiff’s theory, then, the operative facts (defendants’

                                  18   unlawful inaction at the subject area)—much less the effects of such alleged unlawful

                                  19   inaction in the subject area—necessarily occur in the Eastern District. As a result, this

                                  20   court owes plaintiffs’ selected venue little deference.

                                  21                 b.      The Location of the Agreements’ Issuance Cuts in Favor of

                                  22                         Transfer

                                  23          Here, plaintiffs do not expressly allege where Lease CA12372 and the Glass

                                  24   Mountain Unit Agreement were negotiated and executed. However, plaintiff does allege

                                  25   that Federal Defendant BLM “issued the Lease and Unit Agreement at issue in this case,”

                                  26   and that its “decisions and communications regarding the Lease, the Glass Mountain

                                  27   Unit, and Unit Agreement originated from BLM’s California State Office.” Compl. ¶ 14.

                                  28   Such agreements were issued in 1982. Id. ¶¶ 26, 66. Based on a purported letter sent
                                                                                     13
                                  1    by it in 1988, Federal Defendant BLM was located in Sacramento. Dkt. 34-2. Given that

                                  2    Sacramento is in the Eastern District, this factor cuts in favor the requested transfer.

                                  3           c.     The Relative Congestion of the Eastern District Cuts Against Transfer

                                  4           This court is sensitive to the fact that the Eastern District is one of the most

                                  5    congested district courts across the country. Parker v. FedEx Nat., Inc., 2010 WL

                                  6    5113809, at *4 (E.D. Cal. Dec. 9, 2010), report and recommendation adopted sub

                                  7    nom. Parker v. FedEx Nat'l LTL, Inc., 2011 WL 13323369 (E.D. Cal. Jan. 18, 2011)

                                  8    (“However, the weighted caseload per judge is higher in the Eastern District than

                                  9    anywhere else in the country.”). While the Eastern District’s caseload and associated

                                  10   congestion certainly cuts against transfer, such a factor is not enough to overcome the

                                  11   other factors which all weight in favor of transfer under the particular circumstances of

                                  12   this case.
Northern District of California
 United States District Court




                                  13                                              CONCLUSION

                                  14          For the foregoing reasons, the court GRANTS the Corporate Defendants’ motion

                                  15   to transfer. Consistent with this order, the court TERMINATES the Federal Defendants’

                                  16   motion to dismiss (Dkt. 31) and the Corporate Defendants’ conditional partial motion to

                                  17   dismiss (Dkt. 35) without any decision. The clerk shall transfer this action to the United

                                  18   States District Court for the Eastern District of California.

                                  19          IT IS SO ORDERED.

                                  20   Dated: November 27, 2019

                                  21                                                 /s/ Phyllis J. Hamilton
                                                                                     PHYLLIS J. HAMILTON
                                  22                                                 United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      14
